EXHIBIT 12.1 (Dollars in thousands) Six Months Ended June 30, Year Ended December 31, Ratio of Earnings to Fixed Charges Earnings Income before income taxes (53,177 ) 3,730 (13,032 ) 24,405 23,634 20,325 13,594 Fixed charges 2,322 1,279 2,703 2,514 3,615 1,728 903 Preference security dividend requirement (1,392 ) (208 ) (474 ) (443 ) (442 ) (422 ) (409 ) Total Earnings ) ) Interest on deposits 9,656 13,777 26,344 25,145 15,931 9,479 5,862 Total Earnings including interest on deposits ) Fixed Charges Interest on short-term borrowings & long-term debt 930 1,071 2,229 2,071 3,173 1,306 494 Amortization of debt expense - Capitalized interest - One-third of net rental expense - Preference security dividend requirement 1,392 208 474 443 442 422 409 Total Fixed Charges Interest on deposits 9,656 13,777 26,344 25,145 15,931 9,479 5,862 Total Fixed Charges including interest on deposits Ratio of earnings to fixed charges Excluding interest on deposits (22.50 ) 3.75 (4.00 ) 10.53 7.42 12.52 15.60 Including interest on deposits (3.56 ) 1.23 0.54 1.87 2.19 2.78 2.95
